Citation Nr: 1210901	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-05 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability evaluation for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for chondromalacia of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for chondromalacia of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and D.G.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) RO in Oakland, California.

A February 2009 rating decision increased the disability rating for the Veteran's left knee disability from zero percent to 10 percent, effective April 10, 2008.  The Veteran has continued his appeal for higher disability ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's claims.  As such, these claims are being remanded to the RO.  VA will notify him if further action is required on his part.


REMAND

The Veteran claims entitlement to increased disability evaluations for his service-connected degenerative disc disease of the lumbar spine and his chondromalacia of the right and left knees. Additional action is necessary before the Board decides these claims.  

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

With regard to the Veteran's claims of entitlement to increased disability evaluations, the Board observes that the Veteran testified in November 2011 that he received treatment related to his service-connected disabilities at the VA Medical Center (VAMC) in Oakland, California.  The Veteran testified that he sought treatment for his back and knee disabilities, and was prescribed knee braces.  The Board acknowledges that the RO has obtained private medical records, but points out that there are no recent VA treatment records associated with his claims file.  These records may contain important medical evidence or confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and other relevant records.  If the RO did make a reasonable effort to obtain all of the Veteran's VA medical treatment records, but they were unavailable, there is no specific indication in the file that these records do not exist or that further attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  As VA has a duty to request all available and relevant records from Federal agencies, including VA medical records, another search must be made for any additional VA medical records that might be available for consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran contends that his service-connected degenerative disc disease of the lumbar spine and chondromalacia of the knees are worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges that the Veteran was afforded a VA examination in June 2008, and that a copy of the examination report is associated with his claims file.  Nevertheless, the Veteran indicates that his degenerative disc disease of the lumbar spine and his chondromalacia of the knees have continued to worsen since his most recent examination.  Of note, the Veteran testified that he requires Vicodin for the pain, and that his back disability is so severe that he is bedridden and has missed 14 days of work; the Board also points out that the Veteran is separately service-connected for radiculopathy of the lower extremities.  See 38 C.F.R. § 4.14, VA's anti-pyramiding provision (the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited).  See also Brady v. Brown, 4 Vet. App. 203, 206 (1993) (a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity.").  Additionally, the Veteran testified that his knees are unstable, such that braces and a cane.  As such, more recent objective characterizations of these conditions and their associated symptomatology is required.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  

Accordingly, the Board finds that the Veteran should be afforded an additional VA examination in order to determine the current nature and severity of the Veteran's service connected back and knee disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records of the Veteran's treatment at the Oakland, California VA Medical Center, including for the period from April 2007 to the present, including all hospitalization reports.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of his service-connected degenerative disc disease of the lumbar spine.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected degenerative disc disease of the lumbar spine.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  Schedule the Veteran for a VA joints examination to ascertain the current severity and manifestations of his service-connected chondromalacia of the right and left knees.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected chondromalacia of the right and left knees.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

4.  Following completion of the above, the RO should readjudicate the Veteran's claims, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claims remain denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

